798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MILLWRIGHTS AND MACHINERY ERECTIONS LOCAL UNION NO. 1454 OFthe UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, AFL-CIO, Respondents.

No. 86-5482.
United States Court of Appeals,Sixth Circuit.
June 12, 1986.
Before MARTIN, GUY and BOGGS, Circuit Judges.

ORDER

1
This cause was submitted upon the application of the National Labor Relations Board for the enforement of a certain order issued by it against Respondent, Millwrights and Machinery Erectors, Local Union No. 1454, of the United Brotherhood of Carpenters and joiners of America, AFL-CIO, and its officers, agents, representatives, and its agent John Ellison, on April 15, 1986, in proceeding before the said Board No. 9-CB-6350;  upon the transcript of the record in said proceeding, certified and filed in this Court enforcing the order.


2
On consideration whereof, it is ORDERED and ADJUDGED by the United States Court of Appeals for the Sixth Circuit that the said order of National Labor Relations Board be, and the same is hereby enforced, and the Respondent, Millwrights and Machinery Erectors, Local Union No. 1454, of the United Brotherhood of Carpenters and Joiners of Amercia, AFL-CIO, and its officers, agents, representatives, and its agent John Ellison, abide by and perform the directions of the Board in said order contained.


3
Mandate shall issue forthwith.